Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated March 19, 2001 (People v Turner, 281 AD2d 568), affirming a judgment of the Supreme Court, Kings County, rendered May 24, 1999, on the ground of ineffective assistance of appellate counsel.
Ordered that the appellant is granted leave to serve and file a brief on the issue of whether his trial counsel was ineffective for failing to assert the defense that the charge of manslaughter in the first degree was barred by the statute of limitations; and it is further,
Ordered that pursuant to County Law § 722, the following named attorney is assigned as counsel to prosecute the application: Laura R. Johnson, The Legal Aid Society, 1 Battery Park Plaza 27th Floor, New York, N.Y., 10004, and it is further,
Ordered that assigned counsel shall prosecute the application expeditiously in accordance with this Court’s rules (see 22 NYCRR 670.1 et seq.), and written directions; and it is further,
Ordered that the application is held in abeyance in the interim. Smith, J.P., S. Miller, Friedmann and H. Miller, JJ., concur.